536 Pa. 429 (1994)
639 A.2d 1170
Jean A. GASPERIN, Administratrix of the Estate of Frank J. Gasperin, Sr., and Jean Gasperin, in her own right, (Appellant at No. 50); Mildred Murray. Administratrix d.b.n.c.t.a. for the Estate of Bernard Murray, and Mildred Murray, in her own right (Appellant at No. 51); Vivian Grant, Administratrix of the Estate of Edward D. Grant, and Vivian Grant, in her own right (Appellant at No. 52)
v.
GAF CORPORATION, etc., et al.
Supreme Court of Pennsylvania.
Argued March 9, 1994.
Decided March 30, 1994.
Anthony D. Pyle, Tybe A. Brett, Goldberg, Persky, Jennings & White, P.C., Pittsburgh, for appellants.
Kathy K. Condo, Marketa Sims, Reed, Smith, Shaw & McClay, Pittsburgh, for Pittsburgh Corning Corp., Owens-Illinois, Inc. & Fibreboard Corp.
John J. Repcheck, Sharlock, Repcheck & Mahler, Miles A. Kirshner, Pittsburgh, for Anchor Packing Co., in No. 50.
John Bacharach, Bacharach & Klein, Miles A. Kirshner, Pittsburgh, for Garlock, Inc., in No. 50.
James Manley, Burns, Manley & Little, Pittsburgh, for Universal Refractories.
James Israel, Israel & Wood, Pittsburgh, for Gen. Refractories Co., Inc.
*430 Matthew R. Wimer, Wimer, Scotti, McCloskey, Grater & Smith, Pittsburgh, for Argo Packing Co.
Leo G. Daly, Grogan, Graffam, McGinley & Lucchino, Pittsburgh, for F.B. Wright Co.
Richard Curtis, White & Williams, Philadelphia, for H.K. Porter Co., Inc.
William R. Haushalter, Miles A. Kirshner, Rosenberg, Kirshner, Pittsburgh, for Keene Corp. and Anchor Packing Co. and Garlock Inc.
Alan H. Perer, Anna Marie Sosso, Jan C. Swensen, John C. Bogut, Jr., Swensen, Perer & Johnson, Pittsburgh, for GAF Corp., A.P., Green Refractories, Armstrong World Industries, Inc., The Gage Co. & Nat. Gypsum Co.
Patrick R. Riley, Patrick A. Hewitt, Frederic E. Orlansky, Gary F. Roberson, Riley McNulty and Hewitt, P.C., & David E. Sweitzer, Pittsburgh, for Owens-Corning Fiberglass Corp., in No. 50.
John J. Repcheck, Sharlock, Repcheck & Mahler, Pittsburgh, for Anchor Packing Co., in Nos. 51 and 52.
John Bacharach, Bacharach & Klein, Pittsburgh, for Garlock, Inc., in Nos. 51 and 52.
Patrick R. Riley, Patrick A. Hewitt, Frederic E. Orlansky, Gary F. Roberson, Riley & DeFalice, P.C., Pittsburgh, for Owens-Corning Fiberglass Corp., in Nos. 51 and 52.
Michael A. Martin, Eckert, Seamans, Cherin & Mellott, Pittsburgh, for Kaiser Refractories.
Edward A. Schenck, Tighe, Evan & Ehrman, Pittsburgh, for John Crane-Houdaille, Inc.
Stephen R. Mlinac, Dickey, McCamey & Chilcote, Pittsburgh, for Allied Glove Corp. in Nos. 51 and 52.
R. Kenneth Willman, Ruth A. Antinone, Concetta A. Silvaggio, Willman & Arnold, Pittsburgh, for George V. Hamilton, Inc. & A-Best Products Co. in Nos. 51 and 52.
*431 Donald Seymour, Robert M. Owsiany, Richard H. Taylor, Kirkpatrick & Lockhart, Pittsburgh, for Harbison-Walker Refractories, Inc.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
MONTEMURO, Senior Justice, dissents.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.